Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 22, 2016

The Court of Appeals hereby passes the following order:

A16A1223. SYLVESTER LEON HENDERSON v. THE STATE.

      Sylvester Leon Henderson pled guilty to felony murder. He subsequently filed
a motion for out-of-time appeal, which the trial court denied. Henderson filed this
direct appeal. Under our Constitution, however, the Supreme Court has appellate
jurisdiction over “[a]ll cases in which a sentence of death was imposed or could be
imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty
of death can be imposed for the crime of murder, jurisdiction is proper in the Supreme
Court. See OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, Henderson’s appeal is hereby TRANSFERRED to the Supreme Court
for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            03/22/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.